Exhibit 10.44

RESTRUCTURING TRANSACTION SEVERANCE AGREEMENT

This Restructuring Transaction Severance Agreement (“Agreement”) is by and
between The Babcock & Wilcox Company and J. Randall Data (“Executive”), dated as
of November 5, 2014 (the “Agreement Date”).

The Company (as defined in Exhibit A to this Agreement), with the prior approval
of the Board of Directors of the Company, may engage in a transaction that
results in the sale or other disposition of all or substantially all of the
operations of either of its Subsidiaries, BWX Technologies, Inc. (“BWXT”) or
Babcock & Wilcox Power Generation Group, Inc. (“PGG”, and each of BWXT and PGG,
an “Operating Sub” and, together, the “Operating Subs”), whether by sale of the
capital stock or assets of one or both of the Operating Subs, spinoff of one or
both of the Operating Subs or otherwise (a “Restructuring Transaction”) with a
Spin Effective Date (as defined in Exhibit A to this Agreement) to occur prior
to January 1, 2016. If Executive’s employment is terminated under certain
circumstances set out below prior to, on or following the Spin Effective Date,
Executive will be entitled to the severance compensation and benefits set out
below. The sale or disposition of less than 100% of the assets or stock of an
Operating Sub shall not be considered a sale or other disposition of
substantially all of the operations of such Operating Sub unless it is a sale or
other disposition of at least 80% of the stock or assets of such Operating Sub.
Terms that are capitalized (but not otherwise defined herein) are used as
defined in Exhibit A to this Agreement.

The Company and Executive agree as follows:

 

1. SEVERANCE BENEFITS: If Executive experiences a Covered Termination, he will
be entitled to the payments and benefits set forth below; provided that the
benefits described in Sections 1(b), (c), (d), (e) and (f) shall only be payable
if Executive executes a waiver and release in the form attached hereto as
Exhibit B, which releases the Company and its affiliates, directors, officers
and other customary persons from any claim or liability arising out of or
related to Executive’s employment with or termination of employment from the
Company or any of its affiliates (except for amounts to which Executive is
legally entitled pursuant to employee benefit plans, Executive’s right to
enforce this Agreement and rights to insurance coverage or indemnification), and
12-month post-employment nondisparagement and noncompetition covenants (the
“Release”), which Release is not revoked within the time period provided
therein, and the executed Release is delivered to the Company no later than
forty-five (45) days after the Covered Termination.

 

  (a) Accrued Benefits. The Accrued Benefits, payable within sixty (60) days
after the Covered Termination, or such earlier time as may be required by
applicable law.

 

  (b) SERP and Restoration Plan. As of the Covered Termination, a fully vested
and non-forfeitable interest in Executive’s account balance in the SERP and the
Restoration Plan, payable in accordance with the terms of SERP or the
Restoration Plan, as applicable.



--------------------------------------------------------------------------------

  (c)

Unvested Equity Awards. As of the Covered Termination, unless otherwise settled
in accordance with the provisions of Section 3 of this Agreement and/or the
plans and agreements referred to therein, a fully vested and non-forfeitable
interest in any outstanding unvested equity awards granted on shares of common
stock of the Company (“Company Shares”) on or prior to December 31, 2014 (the
“Equity Awards”), to be vested and, in the case of restricted stock and
restricted stock units, settled within the 60th day after the Covered
Termination; provided that no such Equity Award that is subject to Code
Section 409A will be paid on a date earlier than is provided in the applicable
Equity Award agreement to the extent necessary to avoid the imposition of tax
penalties pursuant to Code Section 409A; and provided further that, subject to
any adjustment(s) which may be made to the Equity Awards as of the Spin
Effective Date as a result of the Restructuring Transaction (including without
limitation pursuant to the applicable plan or award agreement pursuant to which
the Equity Awards were granted, and/or the Company’s employee matters agreement
executed in connection with the Restructuring Transaction), (i) any
performance-based Equity Awards shall be settled assuming a target rate of
performance applicable to such award, but (ii) any performance-based Equity
Awards which at the time of grant had been designated as “performance-based
compensation” within the meaning of Code Section 162(m) will be settled only
with respect to the number of Company Shares earned based on achievement of
actual performance through the applicable performance period, which settlement
will occur at the same time as if the Covered Termination had not occurred. For
the avoidance of doubt, any Equity Awards that are vested (including as a result
of the foregoing provision) options to purchase Company Shares that Executive
holds as of the date of his Covered Termination will remain exercisable through
the expiration of the original term of such option.

 

  (d) Severance Payment Based on Salary. An amount equal to two times the sum of
Executive’s (x) Salary plus (y) the product of (1) Salary and (2) Target Bonus
Percentage, paid in a lump sum in cash within sixty (60) days after the Covered
Termination.

 

  (e) Severance Payment Based on Bonus.

 

  (1) Covered Termination Performance Year. An amount equal to the product of
(A) Salary and (B) the Applicable Bonus Percentage, with the product of (A) and
(B) prorated based on the number of days Executive was employed during the bonus
year in which Executive’s Covered Termination occurs, paid in a lump sum in cash
within sixty (60) days after the Covered Termination; but if the Covered
Termination occurs in calendar year 2014 or 2016, such payment may be made not
later than March 15 of the calendar year following the year in which the Covered
Termination occurs.

 

- 2 -



--------------------------------------------------------------------------------

  (2) Prior Performance Year. If a bonus for the prior calendar year has not
been paid under the Bonus Plan as of Executive’s Covered Termination, then
Executive will be entitled to the actual amount of the bonus determined under
the Bonus Plan for such prior calendar year (such amount to be determined
without the exercise of any downward discretion), paid in a lump sum in cash at
the same time such bonus is paid to other Bonus Plan participants.

 

  (f) Health Care Benefits. An amount equal to three (3) times the full annual
cost of COBRA continuation coverage for the medical, dental and vision benefits
elected by Executive for himself and his eligible dependents for the year in
which Executive’s Covered Termination occurs, paid in a lump sum in cash within
sixty (60) days after the Covered Termination.

In no event shall the benefits provided for in Sections 1(a), (d), (e) and
(f) above or any payment provided for in (c) above that is not subject to Code
Section 409A be paid later than March 15th of the calendar year immediately
following the calendar year in which Executive’s Covered Termination occurs. For
the avoidance of doubt, in the event of a Covered Termination, in no event shall
Executive be eligible for or entitled to any other severance payments or
benefits under any other severance plan, program or policy maintained by the
Company or any of its Affiliates. The Company agrees that it will not terminate
the employment of Executive for a reason other than Cause prior to August 1,
2015. In the event Executive’s employment is not terminated prior to
December 31, 2015, his employment will automatically be terminated on
December 31, 2015 and he will be entitled to the payments and benefits provided
in this Section 1.

 

2.

LIMITATION ON PAYMENTS AND BENEFITS: Subject to Section 3(a) of this Agreement,
notwithstanding any provision of this Agreement to the contrary, if any amount
or benefit to be paid or provided under this Agreement would be an “Excess
Parachute Payment,” within the meaning of Section 280G of the Code, or any
successor provision thereto, but for the application of this sentence, then the
payments and benefits identified in the last sentence of this Section 2 to be
paid or provided under this Agreement will be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an Excess Parachute Payment;
provided, however, that no such reduction shall be made if it is not thereby
possible to eliminate all Excess Parachute Payments under this Agreement;
provided, however, that the foregoing reduction will be made only if and to the
extent that such reduction would result in an increase in the aggregate payment
and benefits to be provided, determined on an after-tax basis (taking into
account the excise tax imposed pursuant to Section 4999 of the Code, or any
successor provision thereto, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income and employment
taxes). Whether

 

- 3 -



--------------------------------------------------------------------------------

  requested by Executive or the Company, the determination of whether any
reduction in such payments or benefits to be provided under this Agreement or
otherwise is required pursuant to the preceding sentence will be made at the
expense of the Company by the Company’s independent accountants. The fact that
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 2 will not of itself limit or otherwise
affect any other rights of Executive other than pursuant to this Agreement. In
the event that any payment or benefit intended to be provided under this
Agreement or otherwise is required to be reduced pursuant to this Section 2, the
Company will reduce Executive’s payment and/or benefits, to the extent required,
in the following order: (i) the lump sum payment provided under Section 1(d);
(ii) the lump sum payment provided under Section 1(e)(1); (iii) the lump sum
payment related to Health Care Benefits provided under Section 1(f); and
(iv) the accelerated vesting of equity-based awards described in Section 1(c).

 

3. CHANGE IN CONTROL:

 

  (a) Executive Subject to Change in Control Agreement. In the event of a Change
in Control, if Executive is party to a Change in Control Agreement with the
Company, then, Executive’s Change in Control Agreement shall govern in lieu of
this Agreement; in no event will Executive receive duplicate severance payments
pursuant to Section 1 of this Agreement and Executive’s Change in Control
Agreement, if any.

 

  (b) Executive Not Subject to Change in Control Agreement. In the event of a
Change in Control, if Executive is not a party to a Change in Control Agreement
with the Company, Executive shall continue to be covered under the provisions of
this Agreement upon a Covered Termination, except any benefits Executive may be
entitled to with respect to any equity-based compensation (including any Equity
Awards) will be determined in accordance with the applicable plans and award
agreements. In the event of any conflict between the terms of any such plans or
award agreement and Section 1(c) of this Agreement, the terms of such plan or
award agreement shall control.

 

4. INTERNAL REVENUE CODE 409A:

 

  (a)

Compliance. It is the intent of the parties that the provisions of this
Agreement either comply with Code Section 409A and the Treasury regulations and
guidance issued thereunder or that one or more elements of compensation or
benefits be exempt from Code Section 409A. Accordingly, the parties intend that
this Agreement be interpreted and operated in a manner consistent with such
requirements in order to avoid the application of penalty taxes under Code
Section 409A to the extent reasonably practicable. The Company shall neither
cause nor permit: (i) any payment, benefit or consideration to be substituted
for a benefit that is payable under this Agreement if such action would result
in the failure of

 

- 4 -



--------------------------------------------------------------------------------

  any amount that is subject to Code Section 409A to comply with the applicable
requirements of Code Section 409A; or (ii) any adjustments to any equity
interest to be made in a manner that would result in the equity interest’s
becoming subject to Code Section 409A unless, after such adjustment, the equity
interest is in compliance with the requirements of Code Section 409A to the
extent applicable. A Covered Termination shall constitute an “involuntary
separation from service” for purposes of Code Section 409A.

 

  (b) Waiting Period for Specified Employees. Notwithstanding any provision of
this Agreement to the contrary, if Executive is a “Specified Employee” (as that
term is defined in Code Section 409A) as of Executive’s Covered Termination,
then any amounts or benefits which are payable under this Agreement upon
Executive’s “Separation from Service” (within the meaning of Code Section 409A),
which are subject to the provisions of Code Section 409A and not otherwise
exempt under Code Section 409A, and would otherwise be payable during the first
six-month period following such Separation from Service, shall be paid on the
first business day that (i) is at least six months after the date after
Executive’s Covered Termination or (ii) follows Executive’s date of death, if
earlier (the “Waiting Period”). The benefits in Sections 1(a), (d), (e) and
(f) and certain of the benefits in Section 1(c) are intended to be exempt from
Code Section 409A under the “short-term deferral exemption” and thus the Waiting
Period is not intended to apply to such benefits.

 

5. CONFIDENTIALITY AND NON-DISCLOSURE: Executive acknowledges that pursuant to
this Agreement, the Company agrees to provide to him Confidential Information
and has previously provided him other such Confidential Information. In return
for this and other consideration, provided under this Agreement, Executive
agrees that he will not, while employed by the Company or any Affiliate and
thereafter, disclose or make available to any other person or entity, or use for
his own personal gain, any Confidential Information, except for such disclosures
as required in the performance of his duties hereunder as may otherwise be
required by law or legal process (in which case Executive shall notify the
Company of such legal or judicial proceeding as soon as practicable following
his receipt of notice of such a proceeding, and permit the Company to seek to
protect its interests and information).

 

6. RETURN OF PROPERTY: Executive agrees that at the time of leaving his or her
employ with the Company or an Affiliate, he will deliver to the Company (and
will not keep in his possession, recreate or deliver to anyone else) all
Confidential Information as well as all other devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its Affiliates, regardless of whether
such items were prepared by Executive.

 

- 5 -



--------------------------------------------------------------------------------

7. NON-SOLICITATION:

 

  (a) For consideration provided under this Agreement, including, but not
limited to the Company’s agreement to provide Executive with Confidential
Information regarding the Company and its respective businesses, Executive
agrees that while employed by the Company or an Affiliate and for twelve
(12) months following a Separation from Service during the term of this
Agreement he shall not, without the prior written consent of the General Counsel
of the Company, directly or indirectly, (i) hire or induce, entice or solicit
(or attempt to induce, entice or solicit) any employee of the Company or any of
its Affiliates or ventures to leave the employment of the Company or any of its
Affiliates or ventures or (ii) solicit or attempt to solicit the business of any
customer or acquisition prospect of the Company or any of its Affiliates or
ventures with whom Executive had any actual contact or Confidential Information
about while employed by the Company or an Affiliate.

 

  (b) The restrictions contained in Section 7(a) are limited to areas or
territories within the United States or in any foreign country where the Company
or an Affiliate engages (or has definite plans to engage) in operations or the
marketing of its products or services at the time of Executive’s Separation from
Service.

 

  (c) Executive acknowledges that these restrictive covenants under this
Agreement, for which Executive received valuable consideration from the Company
as provided in this Agreement, including, but not limited to the Company’s
agreement to provide Executive with Confidential Information regarding the
Company and its respective businesses, are ancillary to otherwise enforceable
provisions of this Agreement, that the consideration provided by the Company
gives rise to the interest of each of the Company in restraining Executive from
competing and that the restrictive covenants are designed to enforce Executive’s
consideration or return promises under this Agreement. Additionally, Executive
acknowledges that these restrictive covenants contain limitations as to time,
geographical area and scope of activity to be restrained that are reasonable and
do not impose a greater restraint than is necessary to protect the goodwill or
other legitimate business interests of the Company, including, but not limited
to, the Company’s need to protect its Confidential Information.

 

8. NOTICES: For purposes of this Agreement, notices and all other communications
must be in writing and will be deemed to have been given when personally
delivered or when mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to Company:    The Babcock & Wilcox Company   

13024 Ballantyne Corporate Place, Ste. 700

Charlotte, NC 28277

ATTENTION: General Counsel

  

 

- 6 -



--------------------------------------------------------------------------------

If to Executive:    Executive, at Executive’s most recent address on file with
the Company   

or to such other address as either party may furnish to the other in writing in
accordance with this Section.

 

9. APPLICABLE LAW: The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware, but without giving effect to the
principles of conflict of laws of such State.

 

10. SEVERABILITY: If any provision of this Agreement is determined to be invalid
or unenforceable, then the invalidity or unenforceability of that provision will
not affect the validity or enforceability of any other provision of this
Agreement and all other provisions will remain in full force and effect.

 

11. WITHHOLDING OF TAXES: The Company may withhold from any payments under this
Agreement all federal, state, local or other taxes as may be required pursuant
to any law or governmental regulation or ruling. Executive acknowledges that
other than the Company’s obligation to withhold and remit applicable income
and/or employment taxes and pay its share of any applicable payroll taxes,
Executive is solely responsible for any and all taxes, interest and penalties
that may be imposed with respect to the payments and benefits provided under
this Agreement.

 

12. NO ASSIGNMENT; SUCCESSORS: Executive’s right to receive payments or benefits
under this Agreement will not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 12 the Company will have no liability to pay
any amount so attempted to be assigned or transferred. This Agreement inures to
the benefit of and is enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

This Agreement is binding upon and inures to the benefit of the Company and its
successors and assigns (including, without limitation, any company into or with
which the Company may merge or consolidate and any Successor); and to the extent
necessary, the Company may assign its obligations under this Agreement to
Executive’s employer upon the occurrence of the Restructuring Transaction.

 

- 7 -



--------------------------------------------------------------------------------

13. NUMBER AND GENDER: Wherever appropriate herein, words used in the singular
will include the plural, the plural will include the singular, and the masculine
gender will include the feminine gender.

 

14. CONFLICTS: This Agreement constitutes the entire understanding of the
parties with respect to its subject matter and supersedes any other agreement or
other understanding, whether oral or written, express or implied, between them
concerning, related to or otherwise in connection with, the subject matter
hereof; provided that if Executive is a party to a Change in Control Agreement,
the Change in Control Agreement shall apply in accordance with its terms as
described herein.

 

15. AMENDMENT AND WAIVER: No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Executive and such officer as may be specifically
designated by the Board. No waiver by any party hereto at any time of any breach
by the other party hereto of, or of any lack of compliance with, any condition
or provision of this Agreement to be performed by any other party will be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

16. COUNTERPARTS: This Agreement may be executed in several counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

 

17. TERM: This Agreement shall become effective on the Agreement Date and shall
terminate on the earliest of: (a) December 31, 2015, but if the Spin Effective
Date occurs prior to January 1, 2016, then the first anniversary of the Spin
Effective Date; (b) the date a determination is made by the Board that a
Restructuring Transaction will not occur; and (c) the date on which Executive’s
employment with the Company and all Affiliates is terminated; provided that the
terms of this Agreement which must survive the termination of this Agreement in
order to be effectuated (including the provisions of Sections 1, 5, 6 and 7)
will in all events survive.

[Signatures on next page]

 

- 8 -



--------------------------------------------------------------------------------

THE BABCOCK & WILCOX COMPANY By:  

    /s/ E. James Ferland

Name:   E. James Ferland Title:   President and Chief Executive Officer
EXECUTIVE By:  

    /s/ J. Randall Data

Name:   J. Randall Data

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

The following terms have the meanings set forth below.

“Accrued Benefits” shall mean:

 

  i. Any portion of Executive’s Salary earned through the date of the Covered
Termination and not yet paid;

 

  ii. Reimbursement for any and all amounts advanced in connection with
Executive’s employment for reasonable and necessary expenses incurred by
Executive through the date of the Covered Termination in accordance with the
Company’s policies and procedures on reimbursement of expenses;

 

  iii. Any earned vacation pay not theretofore used or paid in accordance with
the Company’s policy for payment of earned and unused vacation time; and

 

  iv. If executive participates in the Company’s financial planning services
through AYCO on the date of the Covered Termination, such services through AYCO
will continue until the earlier of June 30, 2017 or the date such program
terminates for all similarly situated employees; and

 

  v. All other payments and benefits to which Executive may be entitled under
the terms of any applicable compensation arrangement or benefit plan or program
of the Company that do not specify the time of distribution; provided that
Accrued Benefits shall not include any entitlement to severance under any
severance plan or policy of the Company.

“Affiliate” means an Affiliate of the Company within the meaning of Rule 12b-2
promulgated under Section 12 of the Exchange Act.

“Applicable Bonus Percentage” means: (i) if the Covered Termination occurs in
calendar year 2014 or 2016, the percentage applicable to Executive to determine
Executive’s actual bonus due under the applicable Bonus Plan in respect of such
year and (ii) if the Covered Termination occurs in calendar year 2015, the
Target Bonus Percentage for such year.

“Board” means the Board of Directors of the Company.

“Bonus Plan” means the Company’s Executive Incentive Compensation Plan or the
Company’s Management Incentive Compensation Plan, as applicable to Executive, or
any successor plan thereto.

“Cause” means

 

  (i)

the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company or an Affiliate (occasioned by reason other
than physical

 

- 10 -



--------------------------------------------------------------------------------

  or mental illness or disability of Executive) after a written demand for
substantial performance is delivered to Executive by the Compensation Committee
of the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Compensation Committee of the Board or the
Chief Executive Officer believes that Executive has not substantially performed
his duties, after which Executive shall have thirty days to defend or remedy
such failure to substantially perform his duties;

 

  (ii) the willful engaging by Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; or

 

  (iii) the conviction of Executive with no further possibility of appeal for,
or plea of guilty or nolo contendere by Executive to, any felony.

The cessation of employment of Executive under subparagraph (i) and (ii) above
shall not be deemed to be for “Cause” unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the
Compensation Committee of the Board of Directors of the Company at a meeting of
such Committee called and held for such purpose (after reasonable notice is
provided to Executive and he is given an opportunity, together with his counsel,
to be heard before such Committee), finding that, in the good faith opinion of
such Committee, Executive is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.

A “Change in Control” will be deemed to have occurred upon the occurrence of any
of the following:

 

  (a) 30% Ownership Change: Any Person, other than an ERISA-regulated pension
plan established by the Company or an Affiliate, makes an acquisition of
Outstanding Voting Stock and is, immediately thereafter, the beneficial owner of
30% or more of the then Outstanding Voting Stock, unless such acquisition is
made directly from the Company in a transaction approved by a majority of the
Incumbent Directors; or any group is formed that is the beneficial owner of 30%
or more of the Outstanding Voting Stock (other than a group formation for the
purpose of making an acquisition directly from the Company and approved (prior
to such group formation) by a majority of the Incumbent Directors); or

 

  (b) Board Majority Change: Individuals who are Incumbent Directors cease for
any reason to constitute a majority of the members of the Board; or

 

  (c)

Major Mergers and Acquisitions: Consummation of a Business Combination unless,
immediately following such Business Combination, (i) all or substantially all of
the individuals and entities that were the beneficial owners of the Outstanding
Voting Stock immediately before such Business Combination beneficially own,
directly or indirectly, more than 51% of the then outstanding shares of voting
stock of the parent corporation resulting from such Business

 

- 11 -



--------------------------------------------------------------------------------

  Combination in substantially the same relative proportions as their ownership,
immediately before such Business Combination, of the Outstanding Voting Stock,
(ii) if the Business Combination involves the issuance or payment by the Company
of consideration to another entity or its shareholders, the total fair market
value of such consideration plus the principal amount of the consolidated
long-term debt of the entity or business being acquired (in each case,
determined as of the date of consummation of such Business Combination by a
majority of the Incumbent Directors) does not exceed 50% of the sum of the fair
market value of the Outstanding Voting Stock plus the principal amount of the
Company’s consolidated long-term debt (in each case, determined immediately
before such consummation by a majority of the Incumbent Directors), (iii) no
Person (other than any corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of the then outstanding
shares of voting stock of the parent corporation resulting from such Business
Combination and (iv) a majority of the members of the board of directors of the
parent corporation resulting from such Business Combination were Incumbent
Directors of the Company immediately before consummation of such Business
Combination; or

 

  (d) Major Asset Dispositions: Consummation of a Major Asset Disposition
unless, immediately following such Major Asset Disposition, (i) individuals and
entities that were beneficial owners of the Outstanding Voting Stock immediately
before such Major Asset Disposition beneficially own, directly or indirectly,
more than 70% of the then outstanding shares of voting stock of the Company (if
it continues to exist) and of the entity that acquires the largest portion of
such assets (or the entity, if any, that owns a majority of the outstanding
voting stock of such acquiring entity) and (ii) a majority of the members of the
Board (if it continues to exist) and of the entity that acquires the largest
portion of such assets (or the entity, if any, that owns a majority of the
outstanding voting stock of such acquiring entity) were Incumbent Directors of
the Company immediately before consummation of such Major Asset Disposition.

For purposes of the definition of a “Change in Control”,

 

  (1) “Person” means an individual, entity or group;

 

  (2) “group” is used as it is defined for purposes of Section 13(d)(3) of the
Exchange Act;

 

  (3) “beneficial owner” is used as it is defined for purposes of Rule 13d-3
under the Exchange Act;

 

  (4) “Outstanding Voting Stock” means outstanding voting securities of the
Company entitled to vote generally in the election of directors; and any
specified percentage or portion of the Outstanding Voting Stock (or of other
voting stock) is determined based on the combined voting power of such
securities;

 

- 12 -



--------------------------------------------------------------------------------

  (5) “Incumbent Director” means a director of the Company (x) who was a
director of the Company on the effective date of this Agreement or (y) who
becomes a director after such date and whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of a majority of
the Incumbent Directors at the time of such election or nomination, except that
any such director will not be deemed an Incumbent Director if his or her initial
assumption of office occurs as a result of an actual or threatened election
contest or other actual or threatened solicitation of proxies by or on behalf of
a Person other than the Board;

 

  (6) “election contest” is used as it is defined for purposes of Rule 14a-11
under the Exchange Act;

 

  (7) “Business Combination” means

 

  (x) a merger or consolidation involving the Company or its stock or

 

  (y) an acquisition by the Company, directly or through one or more
Subsidiaries, of another entity or its stock or assets;

 

  (8) “parent corporation resulting from a Business Combination” means the
Company if its stock is not acquired or converted in the Business Combination
and otherwise means the entity which as a result of such Business Combination
owns the Company or all or substantially all the Company’s assets either
directly or through one or more Subsidiaries; and

 

  (9) “Major Asset Disposition” means the sale or other disposition in one
transaction or a series of related transactions of 70% or more of the assets of
the Company and its Subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company will be based on fair market
value, as determined by a majority of the Incumbent Directors.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means The Babcock & Wilcox Company and any Successors, including,
following a Restructuring Transaction, BWXT or PGG, as applicable.

“Confidential Information” means any and all information, data and knowledge
that has been created, discovered, developed or otherwise become known to the
Company or any of its Affiliates or in which property rights have been assigned
or otherwise conveyed to the Company or any of its Affiliates, which
information, data or knowledge has commercial value in the business in which the
Company or any of its Affiliates or ventures is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement. By way of illustration, but not
limitation, Confidential Information includes business trade secrets, secrets
concerning the Company’s or any of its Affiliate’s plans and strategies,
nonpublic information concerning material market opportunities, technical trade

 

- 13 -



--------------------------------------------------------------------------------

secrets, processes, formulas, know-how, improvements, discoveries, developments,
designs, inventions, techniques, marketing plans, manuals, records of research,
reports, memoranda, computer software, strategies, forecasts, new products,
unpublished financial information, projections, licenses, prices, costs, and
employee, customer and supplier lists.

“Covered Termination” means, prior to the first anniversary of the Spin
Effective Date of a Restructuring Transaction occurring during the term of this
Agreement, there occurs a termination of Executive’s employment (such that
Executive ceases to be employed by the Company or an Affiliate) that is a
“Separation from Service” (as defined in Code Section 409A and the Treasury
regulations and guidance issued thereunder) (i) by the Company or an Affiliate
for a reason other than Cause or other than Executive’s Disability or (ii) by
Executive for Good Reason.

“Disability” means circumstances which would qualify Executive for long term
disability benefits under the Company’s Long Term Disability Plan, whether or
not Executive is covered under such plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Good Reason” means any one or more of the following events which occurs prior
to the first anniversary of the Spin Effective Date of a Restructuring
Transaction:

 

  (a) a material diminution in the duties or responsibilities of Executive from
those applicable immediately before the Agreement Date, but for the avoidance of
doubt, if Executive has a position with either the Company or a Successor and,
in either case, the employer is publicly traded, a material diminution in
position, authority, duties or responsibilities will not have occurred if
Employee has a position, authority, duties and responsibilities substantially
the same as those attendant to Employee’s position with the Company immediately
prior to the Agreement Date (notwithstanding that the business operations of the
Company or such Successor may be smaller or less complex);

 

  (b) a material reduction in Executive’s annual Salary as in effect immediately
before the Agreement Date or as the same may be increased from time to time
thereafter;

 

  (c) the failure by the Company to continue in effect any compensation plan in
which Executive participates immediately before the Agreement Date which is
material to Executive’s total compensation, unless a comparable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable than existed immediately before the Agreement Date,
unless the action by the Company applies to all similarly situated employees;

 

  (d)

the failure by the Company to continue to provide Executive with material
benefits in the aggregate that are substantially similar to those enjoyed by

 

- 14 -



--------------------------------------------------------------------------------

  Executive under any of the Company’s (or its Affiliates’) pension, savings,
life insurance, medical, health and accident, or disability plans in which
Executive was participating immediately before the Agreement Date if such
benefits are material to Executive’s total compensation, the taking of any other
action by the Company which would directly or indirectly materially reduce any
of such benefits or deprive Executive of any fringe benefit enjoyed by Executive
at the time of the Agreement Date if such fringe benefit is material to
Executive’s total compensation, unless the action by the Company applies to all
similarly situated employees; or

 

  (e) a change in the location of Executive’s principal place of employment with
the Company by more than 50 miles from the location where Executive was
principally employed as of the Agreement Date without Executive’s consent.

If any of the events described above occurs prior to the first anniversary of a
Restructuring Transaction (an “Event”), Executive shall give the Company written
notice (the “Executive Notice”) within 60 days following Executive’s knowledge
of an Event that Executive intends to terminate employment as a result. The
Company shall have 30 days following receipt of the Executive Notice in which to
cure the Event. If the Company does not take such action within that time, the
Event shall constitute Good Reason. If Executive does not provide the Executive
Notice within 60 days as required above, then the Event shall not constitute
Good Reason, and thereafter, for purposes of determining whether Executive has
Good Reason, Executive’s terms and conditions of employment after the occurrence
of the Event shall be substituted for those terms and conditions of Executive’s
employment in effect immediately prior to the date of this Agreement.

“Restoration Plan” means The Babcock & Wilcox Company Defined Contribution
Restoration Plan, or any similar plan offered by a Successor, as in effect on
the Covered Termination.

“Salary” means Executive’s annual rate of base salary as in effect immediately
before the Covered Termination or, if higher, in effect immediately before the
first Event constituting Good Reason.

“SERP” means The Babcock & Wilcox Company Supplemental Executive Retirement
Plan, or any supplemental executive retirement plan offered by a Successor, as
in effect on the date of the Covered Termination.

“Spin Effective Date” means, with respect to a Restructuring Transaction, the
effective date of date of the consummation of the spinoff or split off (i.e.,
the date shares of the Subsidiary subject to the spinoff or split off are first
distributed to the Company’s stockholders) or sale (i.e., the closing date for
the sale) that results in the completion of the Restructuring Transaction.

“Subsidiary” means every corporation, limited liability company, partnership or
other entity of which 50% or more of the total combined voting power of all
classes of voting securities or other equity interests is owned, directly or
indirectly, by The Babcock and Wilcox Company or, upon and following a
Restructuring Transaction, by the Successor.

 

- 15 -



--------------------------------------------------------------------------------

“Successor” means an entity that has acquired the Company or an Operating Sub in
a Change in Control, or an Operating Sub that is sold off or spun off to the
stockholders of the Company in a Restructuring Transaction.

“Target Bonus Percentage” means the percentage applicable to Executive to
determine Executive’s target incentive award opportunity under the Bonus Plan
applicable to Executive as in effect immediately before the Covered Termination
or, if higher, immediately before the first Event constituting Good Reason.

 

- 16 -



--------------------------------------------------------------------------------

EXHIBIT B

Separation and General Release Agreement

This Separation and General Release Agreement (the “Agreement”) is entered into
by and between, and shall inure to the benefit of and be binding upon, J.
Randall Data (“Executive”) and The Babcock & Wilcox Company, a Delaware
corporation (the “Company”).

RECITALS:

 

1. Reference is made to the Severance Agreement, dated November     , 2014 (the
“Severance Agreement”), by and between the Company and Executive, which is
incorporated herein by reference.

 

2. Execution and delivery of this Agreement by Executive is a condition to
Executive’s right to receive certain payments and benefits under the Severance
Agreement.

 

3. Capitalized terms used and not defined herein shall have the meanings given
to them in the Severance Agreement.

In consideration of the mutual promises and obligations set forth herein and in
the Severance Agreement, the adequacy of which is hereby expressly acknowledged,
Executive and the Company hereby agree as follows:

(a) Executive hereby unconditionally and irrevocably releases and forever
discharges, to the fullest extent applicable law permits, the Releasees, as
defined below, from any and every action, cause of action, complaint, claim,
demand, legal right, compensation, obligation, damages (including consequential,
exemplary and punitive damages), liability, cost and/or expense (including
attorney’s fees) that he has, may have or may be entitled to from or against the
Releasees, whether legal, equitable or administrative, in any forum or
jurisdiction, whether known or unknown, foreseen or unforeseen, matured or
unmatured, which arises directly or indirectly out of, or is based on or related
in any way to Executive’s employment with or termination of employment from the
Company, its predecessors, successors and assigns and past, present and future
Affiliates, subsidiaries, divisions and parent corporations, including, without
limitation, any such matter arising from the negligence, gross negligence or
willful misconduct of the Releasees (together, the “Released Claims”); provided,
however, that this release does not apply to any claims solely and specifically
(i) arising after the date this Agreement is executed, (ii) for indemnification
(including, without limitation, under the Company’s organizational documents or
insurance policies) arising in connection with an action instituted by a third
party against the Company, its Affiliates or Executive in his capacity as an
employee or a former officer or director of the Company or its Affiliates (it
being agreed by the Company that Executive shall continue to be entitled to such
indemnification in respect of the period prior to the date his employment with
the Company is terminated), (iii) arising from any breach or failure to perform
the Severance Agreement, or (iv) that cannot be waived by law. For the sake of

 

- 17 -



--------------------------------------------------------------------------------

clarity, this Paragraph (a) shall not operate to deny Executive of any rights to
coverage under the Company’s directors and officers liability insurance policy,
as in effect from time to time, to which he would otherwise be entitled. The
term “Releasees” means the Company, its predecessors, successors and assigns and
past, present and future Affiliates, subsidiaries, divisions and parent
corporations and all their respective past, present and future officers,
directors, shareholders, employee benefit plan administrators, employees and
agents, individually and in their respective capacities.

(b) The parties intend this release to cover any and all Released Claims,
whether arising under any employment contract (express or implied), policies,
procedures or practices of any of the Releasees, and/or by any acts or omissions
of any of the Releasees’ agents or employees or former agents or employees
and/or whether arising under any state or federal statute, including but not
limited to state employment discrimination laws, all federal discrimination
laws, the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), the
Employee Retirement Income Security Act of 1974, as amended, all local laws and
ordinances and/or common law, without exception. As such, it is expressly
acknowledged and agreed that this release is a general release, representing a
full and complete disposition and satisfaction of all of the Releasees’ real or
alleged waivable legal obligations to Executive as to the matters in Paragraph
(a) above, with the specific exceptions noted above.

(c) The release set forth in Paragraph (a) includes a release of any claims
Executive may have under the ADEA against the Releasees that may have existed on
or prior to the date Executive signs this Agreement. The ADEA is a federal
statute that prohibits discrimination on the basis of age. By signing this
Agreement, Executive understands that he is waiving any and all claims arising
under the ADEA that Executive may have against the Releasees up to the date
Executive signs this Agreement. Executive understands that any claims under the
ADEA that may arise after he signs this Agreement are not waived. Executive
acknowledges that he is receiving consideration for the waiver of any and all
claims under the ADEA in addition to anything of value to which he is already
entitled.

(d) Executive expressly agrees that neither he nor any person acting on his
behalf will file or permit to be filed any action for legal or equitable relief
against the Releasees involving any matter related in any way to his employment
with, or termination from employment with the Company, its predecessors,
successors, assigns and past, present and future Affiliates, subsidiaries,
divisions and parent corporations, including the matters covered by the Released
Claims. In the event that such an action is filed, Executive agrees that the
Releasees are entitled to legal and equitable remedies against him, including an
award of attorney’s fees. However, it is expressly understood and agreed that
the foregoing two sentences shall not apply to any charge filed by Executive
with the Equal Employment Opportunity Commission, any action for a claim arising
after the date this Agreement is executed, any action for indemnification
arising in connection with an action instituted by a third party against the
Company, its Affiliates or Executive in his capacity as an employee or former
officer or director of the Company or its Affiliates or any action filed by
Executive that is narrowly limited to seeking a determination as to the validity
of the release provisions of this Agreement or to enforce the terms of the
Severance Agreement. Should Executive file a charge with the Equal Employment
Opportunity Commission or should any governmental entity, agency, or commission
file a charge, action, complaint or lawsuit against any of the Releasees based
on any Released Claim, Executive agrees not to seek or accept any resulting
relief whatsoever.

 

- 18 -



--------------------------------------------------------------------------------

(e) Executive acknowledges that the Company and/or its Affiliates or Ventures
have previously provided him with Confidential Information and may provide him
with Confidential Information and that the unauthorized disclosure of such
Confidential Information will result in irreparable harm to the Company and/or
its Affiliates or Ventures. Executive shall not disclose or make available to
any other person or entity, or use for his own personal gain, any Confidential
Information. For purposes of this Agreement, the term “Venture” means an entity
in which the Company or an Affiliate has a management or voting interest.

(f) Executive represents that he has delivered to the Company (and has not kept
in his possession, recreated or delivered to anyone else) all Confidential
Information as well as all other devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property, in whatever medium stored (including all
reproductions of the aforementioned items) belonging to the Company or any of
its Affiliates or Ventures, regardless of whether such items were prepared by
Executive, and any credit cards, keys, access cards, calling cards, computer
equipment and software, telephone, facsimile or other property of the Company,
or any Affiliate or Venture.

(g) In consideration of the payments and promises provided under the Severance
Agreement, the sufficiency of which is expressly acknowledged, Executive agrees
that for the twelve (12)-month period following the date of his Separation from
Service he will not, without the prior written consent of the Company (which
consent may be granted or withheld in the Company’s sole discretion), acting
alone or in conjunction with others, either directly or indirectly, engage in
any Business for a Competitor, or accept employment with or render services at a
comparable level of responsibility to a Competitor with respect to such Business
as an officer, agent, employee, independent contractor or consultant (whether
serving in such capacity directly to the subject company or through an Affiliate
or Venture of such company), or otherwise engage in activities for a Competitor
related to the Business that are in competition with the Company or an Affiliate
or a Venture. For purposes of this Agreement, the term “Business” shall mean any
business related to the engineering, design, servicing and manufacture of steam
generating equipment (including waste to energy), emission and air pollution
control systems, boiler cleaning systems, ash handling systems, and aftermarket,
operation and construction project services related to such technologies for
electric utilities, municipalities, EPC contractors, architect engineers,
independent power producers, international trading firms, electric power
cooperatives and state electricity boards. The term “Competitor” shall mean
Alstom, Hamon Corporation, Mitsubishi Hitachi Power Systems, FosterWheeler, AMEC
(with respect to its acquisition of FosterWheeler), Weelabrator Technologies,
IHI Corporation, Babcock Power, Inc., Doosan, General Electric (with respect to
its acquisition of Alstom), Clyde Bergemann, L&T MHI Boilers Pvt, Ltd., Hitachi
Zosen, Harbin Boiler Co., Ltd., Dongfang/DEC, Shanghai Boiler Works, and any of
their respective Affiliates or Ventures engaged in the Business. Executive may
request the consent of the Company to engage in an activity otherwise prohibited
by this Agreement, in writing addressed to the General Counsel of PGG. A
response to any such request shall be delivered to Executive within a reasonable
period of time, but in no event later than thirty (30) business days following
receipt of such a request.

 

- 19 -



--------------------------------------------------------------------------------

The foregoing restrictions of this Paragraph (g) shall not apply to the
ownership by Executive of the shares of a company the stock of which is traded
either on a national or regional stock exchange where Executive and any related
party owns less than 5% (five percent) of the company.

(h) In consideration of the payments and promises provided under the Severance
Agreement, the sufficiency of which is expressly acknowledged, Executive agrees
that for the twelve (12)-month period following the date of his termination of
employment with the Company he will not perform any act, engage in any conduct
or course of action or make or publish any adverse or untrue or misleading
statement which has or may reasonably have the effect of demeaning the name or
business reputation of the Company, the Releasees, an Affiliate or a Venture or
which adversely affects or may reasonably be expected to adversely affect the
best interests (economic or otherwise) of the Company, the Releasees, an
Affiliate or a Venture. Likewise, in consideration of the promises provided
under the Severance Agreement, the sufficiency of which is expressly
acknowledged, the Company agrees that for the twelve (12)-month period following
the date of Executive’s termination of employment with the Company, its Chief
Executive Officer and elected Vice Presidents will not perform any act, engage
in any conduct or course of action or make or publish any adverse or untrue or
misleading statement which has or may reasonably have the effect of demeaning
the name or business reputation of Executive or knowingly permit any other
employee of the Company to do so.

(i) The restrictions contained in Paragraphs (g) and (h) above are
geographically limited to areas or territories within the United States or in
any foreign country where the Company or an Affiliate or a Venture engages (or
has definite plans to engage) in operations or the marketing of its products or
services on the date of the Separation from Service.

(j) Executive acknowledges that he has received valuable consideration from the
Company as provided in the Severance Agreement for the covenants and
undertakings set forth above, that the consideration provided by the Company
gives rise to an interest of the Company and its Affiliates and Ventures in
restraining Executive from engaging in the conduct described in Paragraphs (e),
(f), (g) or (h) of this Agreement and that the restrictive covenants and
undertakings are designed to enforce Executive’s consideration or return
promises under this Agreement. Additionally, Executive acknowledges that the
restrictive covenants contain limitations as to time, geographical area, and
scope of activity to be restrained that are reasonable and do not impose a
greater restraint than is necessary to protect the Company’s relationship with
its customers, goodwill or other legitimate business interests of the Company
and its Affiliates and Ventures, including, but not limited to, the Company’s
and its Affiliates’ and Ventures’ need to protect their Confidential
Information. The Company may notify any person or entity employing or
contracting with Executive or evidencing an intention of employing or
contracting with Executive of the existence and provisions of this Agreement.

(k) In the event the Company determines in good faith that Executive has
breached any term of Paragraph (g) or (h) or of this Agreement or Section 5 or
Section 7(a) of the Severance Agreement, in addition to any other remedies at
law or in equity the Company may have available to it, it is agreed that the
Company shall be entitled, upon application to any court of competent
jurisdiction, to a temporary restraining order or preliminary injunction
(without the necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages

 

- 20 -



--------------------------------------------------------------------------------

are inadequate, or (iii) posting any bond with respect thereto) against
Executive prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach. Nothing in
this Agreement or the Severance Agreement shall be construed as a waiver of any
forfeiture provisions in the Restoration Plan, the SERP or the Restoration of
Retirement Income Plan for Certain Participants in the Retirement Plan for
Employees of Babcock & Wilcox Commercial Operations (the “Excess Plan”).

(l) Executive and the Company agree and acknowledge that this Agreement together
with the Severance Agreement contains and comprises the entire agreement and
understanding between the parties, that no other representation, promise,
covenant or agreement of any kind whatsoever has been made to cause any party to
execute this Agreement, and that all agreements and understandings between the
parties are embodied and expressed in this Agreement and the Severance
Agreement. The parties also agree that the terms of this Agreement shall not be
amended or changed except in writing and signed by Executive and a duly
authorized agent of the Company. The parties further agree that this Agreement
together with the Severance Agreement shall be binding on and inure to the
benefit of Executive, the Company, the Company’s successors, assigns, the
Releasees, the Affiliates and the Ventures, each as defined in this Agreement.
Any other agreements or understandings between the parties, whether written or
oral, are hereby null and void.

(m) Applicable Law. The validity, interpretation, construction and performance
of this Agreement together with the Severance Agreement will be governed by and
construed in accordance with the substantive laws of the State of Delaware, but
without giving effect to the principles of conflict of laws of such State.

(n) Exhibit C contains information that is required to be given to you under the
Older Worker’s Benefit Protection Act. Each employee of the Company or its
Affiliates who has entered into a Tier 1 or Tier 2 Restructuring Transaction
Severance Agreement is eligible for the enhanced severance benefits described in
Section 1 of his or her Severance Agreement (the “Eligible Employees”). Each
such Eligible Employee who has a Covered Termination on or before Executive’s
date of Separation from Service is now entitled to receive enhanced severance
benefits in exchange for a release of claims. Exhibit C provides the job titles
and ages of the Eligible Employees who are and are not now entitled to receive
enhanced severance benefits in exchange for a release of claims.

(o) Executive acknowledges that he had at least forty-five (45) calendar days
from the date this Agreement was first presented to him to consider this
Agreement. By signing this Agreement, Executive agrees that the Company advised
him in writing to consult with an attorney. Executive can only accept this
Agreement by executing it during the forty-five (45) day period beginning on the
date of the Separation from Service (the “Acceptance Period”) and delivering it
to the attention of the Company General Counsel at 13024 Ballantyne Corporate
Place, Suite 700, Charlotte, NC 28277 prior to 5:00 pm, Eastern Time, on the
last day of the Acceptance Period. Executive has seven (7) calendar days
following the date upon which he executes this Agreement within which to revoke
this Agreement (“Revocation Period”) by delivering a written notice of his
revocation to the attention of the Company General Counsel at 13024 Ballantyne
Corporate Place, Suite 700, Charlotte, NC 28277 prior to the end of the
Revocation Period. This Agreement does not become effective or enforceable until
the Revocation Period has expired and Executive has not revoked this Agreement.

 

- 21 -



--------------------------------------------------------------------------------

(p) Executive represents and warrants that as of the date of his execution of
this Agreement he has no knowledge of any unlawful activity by himself, the
Company, the Releasees, the Affiliates or the Ventures.

(q) Miscellaneous Provisions.

(i) Executive hereby resigns from all other director and officer positions held
with the Company and any other appointed or elected positions he may hold with
the Company and its Affiliates and Ventures, effective on the date of his
termination of employment with the Company.

(ii) Failure on the part of the Company or Executive at any time to insist on
strict compliance by the other party with any provisions of this Agreement shall
not constitute a waiver of either party’s obligations in respect thereof, or of
either party’s right hereunder to require strict compliance therewith in the
future.

(iii) The obligations set forth in this Agreement are severable and divisible,
and the unenforceability of any clause or portion thereof shall not affect the
enforceability of the remainder of such clause or of any other obligation
contained herein.

I HAVE READ THE FOREGOING RELEASE AGREEMENT, FULLY UNDERSTAND IT AND HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO, AND WILLINGNESS TO BE BOUND BY ITS TERMS:

 

Date:  

 

    By:  

 

        J. Randall Data

 

- 22 -